Citation Nr: 1814785	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher initial rating for residuals, left malleolus fracture, currently rated as 10 percent disabling prior to May 19, 2017, and 20 percent disabling from May 19, 2017.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a June 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's residuals, left malleolus fracture to 20 percent, effective May 19, 2017.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. at 452-54.  In this case the Veteran asserts that his service-connected left ankle disability prevents him from working.  See, VA Form 9 received January 2016.  The Board interprets this statement as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel of the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's current bilateral hearing loss disability had its onset during his active service.

2.  Prior to May 19, 2017, the Veteran's service-connected left ankle disability was manifested, at its most severe, by pain, swelling, and marked limitation in motion of the left ankle.  

3.  From May 19, 2017, the Veteran's service-connected left ankle disability has been manifested by no worse than marked limited motion of the ankle, and has not manifested by ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a rating of 20 percent, and no higher, for the service-connected left ankle disability, prior to May 19, 2017 have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003-5271 (2017).

3.  The criteria for a rating in excess of 20 percent for the service-connected left ankle disability, from May 19, 2017, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003-5271 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For purposes of 38 C.F.R. § 3.303(b), only the conditions listed in 38 C.F.R. § 3.309 (a) are considered chronic.  38 C.F.R. § 3.307(a).  The list of chronic conditions includes hearing loss, as an organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss that is related to exposure to in-service noise from jet engines.  Specifically, he states that he was assigned to VMF-333, jet fighter squadron, where he patrolled the flight line and was exposed to loud jet engine noise.  See Notice of Disagreement received May 2015.  The Board notes that the Veteran's military personnel records reflect that he was assigned to MAG-32, VMF-333.  Additionally, the Veteran's DD 214 reflects that he received the sharpshooter badge and sharpshooter badge, pistol.  Therefore, he is considered credible in his assertions that he was exposed to noise during his active service.  See 38 U.S.C. § 1154.  

As to the current disability element of service connection, the December 2014 VA audiological examination report includes the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
60
70
LEFT
20
35
60
65
80

In addition, the Veteran had speech recognition scores of 86 percent for the right ear and 84 percent for the left ear using the Maryland CNC word list.  The VA examination testing results reflect bilateral hearing loss disability for VA purposes, as the Veteran had auditory thresholds of 40 db or greater in both ears and word recognition scores below 94 percent in both ears.  Therefore, there is evidence of current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records reveals that he scored 15 out of 15 on whispered voice tests on medical examination in February 1960.  The Veteran's service treatment records also include an audiometric test conducted in May 1962.  The May 1962 audiological examination reflects that the Veteran was assigned to VMF 333 and was exposed to jet noise for eight months.  The May 1962 examination revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
5
25
LEFT
5
10
20
0
15

VA currently uses ISO (ANSI) units to measure hearing thresholds.  It is unclear whether the Veteran's May 1962 audiometric test was measured in ISO or ASA units.  However, as the hearing test was conducted prior to 1967, the Board will assume that the audiometric test was conducted using ASA units.  As such, when converted to ISA units, the Veteran had the following threshold readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
15
30
LEFT
20
20
30
10
20

Although such audiometric readings do not demonstrate bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, they do indicate bilateral hearing loss, as the Veteran had audiometric readings above 20 db in each ear.  See Hensley, 5 Vet. App. at 159.  


The Veteran was provided an audiological examination in February 1964 upon separation with the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
10
LEFT
-5
-5
-5
-5
10

When converted to ISA units, the Veteran had the following threshold readings upon separation:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
5
5
5
15

The Board notes that whispered voice tests are notoriously subjective, inaccurate, and insensitive to types of hearing loss and cannot be considered as reliable evidence that hearing loss was or was not present.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.  Nevertheless, the whispered voice testing conducted at the February 1960 medical examination for induction into active service provides the only medical evidence as to the Veteran's hearing acuity at entrance into service.  As such, the Board concludes that the score of 15 out of 15 on the whispered voice test conducted in February 1960 demonstrates that the Veteran did not have hearing loss upon entrance into service.  Accordingly, the Board finds that the service treatment records indicate that the Veteran developed bilateral hearing loss during service, as evidenced by his score of 15 out of 15 on the whispered voice test on entrance and a puretone threshold of 30 dB at 2000 Hz in his bilateral ears in May 1962.  In this regard, the Board also notes that the findings on audiometric examination in February 1964 for separation from service did not reflect hearing loss.

The Board acknowledges that the December 2014 and May 2017 VA audiological examiners opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of his active service.  As rationale for those opinions, the examiners noted that the Veteran's hearing was noted to be within normal limits at separation.  However, the Board does not afford weight to the examiner's opinions because the examiner's did not discuss the Veteran's in-service May 1962 audiological examination and, as noted above, the Veteran's May 1962 audiological examination at 2000 Hz, when properly converted to ISO units, reflects bilateral hearing loss under relevant case law.  Additionally, the Veteran's February 1964 separation examination, when properly converted to ISO units, reflects a threshold shift from his entrance examination.  Therefore, the examiners' findings that the Veteran had normal hearing throughout his active service are contrary to the evidence, and the opinions are not entitled to probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative).

In summary, the Board finds that the evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss had its onset during his active service.  With doubt resolved in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss must be granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Legal Criteria - Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. § 4.45.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Analysis - Increased Rating for Left Ankle Disability

The Veteran seeks higher staged initial ratings for his service-connected left ankle disability.  Service connection has been established for the residuals of a left malleolus fracture effective from November 27, 2013.  As such, the rating period for consideration on appeal is from November 27, 2013.  The Veteran's service-connected left ankle disability is currently rated as 10 percent prior to May 19, 2017 and 20 percent from May 19, 2017 under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle; a 20 percent rating is assigned for marked limitation of motion of the ankle.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Terms such as "mild," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Prior to May 19, 2017

Turning to the relevant evidence of record, the VA treatment records relevant to the rating period reflect that the Veteran reported left ankle pain.  However, the VA treatment records do not include range-of-motion measurements, indications of ankylosis of the left ankle, or other information pertinent to the relevant rating criteria.  

The Veteran was provided a VA ankle examination in December 2014.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported pain, swelling, decreased mobility, difficulty with sitting, driving, standing, walking and stairs.  The Veteran further reported flare-ups two to three times per month, lasting two to three days that limits mobility.  On examination, the VA examiner stated that the Veteran's range-of-motion contributes to a functional loss due to pain, swelling, decreased mobility and difficulty sitting, driving and walking.  The Veteran had left dorsiflexion to 10 degrees and left plantar flexion to 25 degrees.  There was evidence of pain on dorsiflexion and plantar flexion.  Thus, the Veteran lacked half of full dorsiflexion and lacked more than half of full plantar flexion.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range-of-motion.  There was no evidence of ankylosis.  

The Board emphasizes that the Veteran's dorsiflexion was limited to 10 degrees and plantar flexion was limited to 25 degrees at the December 2014 VA examination.  Based on the range-of-motion findings at the December 2014 VA examination, in comparison to the normal range of motion of the ankle indicated in 38 C.F.R. § 4.71, Plate II, and with consideration of the doctrine of reasonable doubt, the Board concludes that such limitations in dorsiflexion and plantar flexion represent a marked, limited motion of the left ankle prior to May 19, 2017.  The December 2014 VA examination explicitly took into consideration the Veteran's functional loss due to pain, and there was no additional functional loss after repetitive testing.  See DeLuca, 8 Vet. App. at 202.  As such, the findings at the December 2014 VA examination indicate that a rating of 20 percent was warranted under Diagnostic Code 5271 prior to May 19, 2017.  

The Board has considered whether the Veteran was entitled to higher or additional ratings for the service-connected left ankle disability under other diagnostic codes pertaining to the ankle.  However, those codes, Diagnostic Codes 5270, 5272, 5273, and 5274, are not for application in the present case as the record is absent for evidence of ankylosis of the left ankle, ankylosis of the left subastragalar or tarsal joint, malunion of the left os calcis or astragalus, or left astragalectomy. 

From May 19, 2017

The evidence of record dating from May 19, 2017, pertinent to the Veteran's service-connected left ankle disability, is limited to the May 19, 2017 VA examination.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The Veteran reported daily flare-ups of the ankle that last several hours.  The May 19, 2017 VA examination report reveals that the Veteran had dorsiflexion to 5 degrees and plantar flexion to 10 degrees.   The VA examiner reported pain on both dorsiflexion and plantar flexion that caused functional loss.  Thus, the Veteran had marked limitation in motion of the left ankle as to both dorsiflexion and plantar flexion.  The Veteran was able to perform repetitive use testing with at least three repetitions; plantar flexion range-of motion had additional loss to 5 degrees.  Such limitation entitles the Veteran to a disability rating of 20 percent, and no higher, under Diagnostic Code 5271.  The May 2017 VA examiner did not find ankylosis of the left ankle.  Therefore, there is no indication that, from May 19, 2017, the Veteran was entitled to a rating in excess of 20 percent based on ankylosis of the left ankle under Diagnostic Code 5270.

The Board has considered whether the Veteran is entitlement to a higher rating from May 19, 2017 on the basis of functional loss or impairment under 38 C.F.R. § 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. 202; Burton, 25 Vet. App. 1.  From May 19, 2017 the Veteran had less movement than normal and pain on movement.  Although the Veteran did exhibit pain during left ankle range-of-motion testing at the May 2017 VA examination, a 20 percent rating is the maximum schedular rating provided for limited motion of the ankle when ankylosis is not present.  The Board finds that the Veteran's pain and any functional loss are not comparable to ankylosis so as to warrant a higher rating from May 19, 2017, under Diagnostic Code 5270 or 5272.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

Additionally, the Board has considered the Court's recent holding in Sharp v. Shulkin, No. 16-1385, 2017 LEXIS 1266 at 11-15 (Vet. App., Sept. 6, 2017), addressing 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range-of-motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that he or she has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

In this case, the Board finds the May 2017 VA examination is adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion, even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  The May 2017 VA examiner elicited information regarding frequency, duration, characteristics and severity related to the Veteran's reported flare-ups.  The May 2017 VA examiner did not provide information regarding the additional loss of range-of-motion that may be present during the Veteran's reported flare-ups; the VA examiner was "unable to say w/o mere speculation" if pain, weakness, fatigability or incoordination significantly limits functional ability with flare-up.  However, the VA examiner interviewed the Veteran and provided an in-person examination.  When asked to describe his flare-ups, the Veteran did not assert additionally limited range-of-motion.  Additionally, the VA examination does not suggest that the findings on examination, in terms of range-of-motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements. 

The Board has also considered other Diagnostic Codes to determine whether the Veteran might be entitled to a higher rating at any time during the rating period in relation to his service-connected left ankle disability.  Diagnostic Codes 5272, 5273, and 5274 pertain to disabilities of the ankle, but are not for application in the present case because the record is absent of evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, as required under those Diagnostic Codes.         
  
The Board acknowledges the Veteran's contentions that he is entitled to a higher rating for the service-connected left ankle disability.  The Board reiterates that the Veteran is competent to report symptoms such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected left ankle disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning ratings for the disability, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that ratings higher than or in addition to those assigned previously and herein are not warranted for the service-connected left ankle disability.

In light of the above, the Board finds that the preponderance of the evidence is against assignment of a rating for the Veteran's service-connected left ankle disability in excess of 20 percent from May 19, 2017.  To the extent that the Veteran seeks ratings for the service-connected left ankle disability higher than or in addition to those provided herein, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Other considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.  

Entitlement to an evaluation of 20 percent, but no greater, for residuals, left malleolus fracture, prior to May 19, 2017, is granted. 

Entitlement to a disability rating in excess of 20 percent for residuals, left malleolus fracture, from May 19, 2017, is denied.  



REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for a higher initial disability rating.  See Rice, 22 Vet. App. 447.  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Complete any necessary development in view of the Veteran's response to the above notification letter, to include the scheduling of any additional VA examinations deemed warranted.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to a TDIU may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


